Name: Decision of the EEA Joint Committee No 155/1999 of 26 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: political framework;  foodstuff;  Europe;  fisheries;  international law;  agricultural policy
 Date Published: 2001-03-01

 Avis juridique important|21999D0155Decision of the EEA Joint Committee No 155/1999 of 26 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0003 - 0003Decision of the EEA Joint CommitteeNo 155/1999of 26 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 142/1999 of the EEA Joint Committee of 5 November 1999(1).(2) The transitional period during which direct landing of frozen fish is authorised in Iceland at a number of preselected border inspection posts is to be prolonged,HAS DECIDED AS FOLLOWS:Article 1In Annex I to the Agreement, Chapter I, part I(39) (Commission Decision 95/357/EC) the date "31 December 1998" in the adaptation to the Annex to Commission Decision 95/357/EC regarding Iceland shall be replaced by the date "31 December 1999".Article 2This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 15, 18.1.2001, p. 34.